Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  148239 (28)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  In re MERRIWEATHER
  _____________________________

  WILLIE MERRIWEATHER,

                Plaintiff-Appellant,

  v                                                                 SC: 148239
                                                                    COA: 316661
  WAYNE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  _________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of December 12, 2013, the Clerk of the Court is
  hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2014
          jam
                                                                               Clerk